
	

113 HR 5123 IH: Country-of-Origin Labeling for Fuels Act
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5123
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Energy to implement country-of-origin disclosure requirements with
			 respect to motor vehicle fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Country-of-Origin Labeling for Fuels Act.
		2.DefinitionsIn this Act:
			(1)Country-of-origin informationThe term country-of-origin information means information regarding each country in which motor vehicle fuel or the components of such
			 fuel were extracted, refined, or otherwise processed.
			(2)Motor vehicle fuelThe term motor vehicle fuel—
				(A)means any fuel used to power an automobile, as defined in section 32901(a) of title 49, United
			 States Code; and
				(B)includes alternative fuels, as defined in such section, other than electricity (including
			 electricity from solar energy).
				(3)Motor vehicle fuel retailerThe term motor vehicle fuel retailer means a person in the motor vehicle fuel supply chain who sells motor vehicle fuel to the general
			 public for ultimate consumption.
			(4)Motor vehicle fuel supplierThe term motor vehicle fuel supplier means a person in the motor vehicle fuel supply chain other than a motor vehicle fuel retailer.
			3.Study on implementing country-of-origin labeling for motor vehicle fuel
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Energy, in
			 consultation with the Administrator of the Environmental Protection
			 Agency, shall—
				(1)conduct a study to determine appropriate methods and standards for requiring that—
					(A)motor vehicle fuel suppliers disclose country-of-origin information with respect to motor vehicle
			 fuel to the next person in the motor vehicle fuel supply chain; and
					(B)motor vehicle fuel retailers disclose such information to consumers; and
					(2)make recommendations with respect to the most feasible and cost-effective country-of-origin
			 information disclosure requirements that can be imposed on motor vehicle
			 fuel suppliers and motor vehicle fuel retailers.
				(b)Elements of studyThe study required by subsection (a) shall address the following:
				(1)The extent to which persons at each step in the motor vehicle fuel supply chain have access to
			 country-of-origin information regarding the fuel they sell, and the nature
			 of any such information.
				(2)An assessment of whether such information is adequate—
					(A)to enable a motor vehicle fuel supplier to provide country-of-origin information to the next person
			 in the supply chain; and
					(B)to enable a motor vehicle fuel retailer to provide country-of-origin information to consumers, by
			 displaying that information at fuel pumps or on a website.
					(3)If the Secretary determines under paragraph (2) that such information is inadequate to enable motor
			 vehicle fuel suppliers or motor vehicle fuel retailers to provide
			 country-of-origin information, measures that can be taken to collect
			 adequate information—
					(A)by the Secretary; and
					(B)by motor vehicle fuel suppliers and motor vehicle fuel retailers.
					(4)The feasibility of various country-of-origin information disclosure requirements, including—
					(A)displaying at each fuel pump the precise country or countries in which the fuel being dispensed to
			 each consumer originated; and
					(B)displaying at each motor vehicle fuel retailer or on the website of each motor vehicle fuel
			 supplier or motor vehicle fuel retailer the country or countries from
			 which the fuel the supplier or retailer (as the case may be) sells
			 generally originates.
					(5)Such other issues relating to motor vehicle fuel country-of-origin information disclosure
			 requirements as the Secretary considers appropriate.
				(c)Report to CongressNot later than 90 days after completing the study required by subsection (a), the Secretary shall
			 submit to Congress a report that—
				(1)summarizes the results of the study; and
				(2)contains the recommendations required by subsection (a)(2).
				4.Regulations requiring country-of-origin information disclosure
			(a)In generalNot later than 180 days after submitting the report required by section 3(c), the Secretary of
			 Energy, in consultation with the Administrator of the Environmental
			 Protection Agency, shall prescribe regulations requiring disclosure of
			 country-of-origin information by motor vehicle fuel suppliers and motor
			 vehicle fuel retailers in accordance with the Secretary’s recommendations
			 in the report.
			(b)70 percent thresholdThe regulations required by subsection (a) shall not require the listing of more than one
			 country-of-origin for a fuel blend containing fuel 70 percent or more of
			 which originated in a single country.
			5.Enforcement
			(a)In generalSubject to subsection (b), the Secretary of Energy may impose a civil penalty of not more than
			 $10,000 on a person that the Secretary determines, in accordance with
			 section 554 of title 5, United States Code, knowingly violates the
			 regulations prescribed under section 4.
			(b)Requirements with respect to imposition of penalty
				(1)NoticeThe Secretary of Energy may not impose a penalty upon a person for violating the regulations
			 prescribed under section 4 unless—
					(A)the Secretary provides the person with notice of the violation; and
					(B)the violation continues for more than 30 days after the date on which the person received notice
			 under subparagraph (A).
					(2)Determination of amount of penaltyIn determining the amount of the penalty to be imposed on a person for violating the regulations
			 prescribed under section 4, the Secretary shall consider the severity of
			 the violation, the size of the person’s business, and the effect of the
			 penalty on the person’s ability to continue in business.
				
